TACHA, Circuit Judge,
concurring.
I concur with the majority’s conclusion in Part III of the court’s opinion concerning the appropriate measure of compensatory damages for Berry’s survival claim. I write this special concurrence to make *1510clear my position that a wrongful death action cannot be equated with a survival action under 42 U.S.C. sections 1983 and 1988. In my view the Supreme Court precluded that result in Moor v. County of Alameda, 411 U.S. 693, 93 S.Ct. 1785, 36 L.Ed.2d 596 (1973).
Berry brought two claims under 42 U.S.C. section 1983; a survival action on behalf of her deceased husband, and a wrongful death action on behalf of herself and her children. The majority ignores the critical threshhold issue of whether Berry’s wrongful death claim seeks recompense for a personal deprivation of a federal right secured by the Constitution or by federal laws, see City of Oklahoma City v. Tuttle, 471 U.S. 808, 816, 105 S.Ct. 2427, 2432, 85 L.Ed.2d 791 (1985) (plurality opinion), and instead jumps to the question of the appropriate measure of damages for Berry’s survival claim.
Applying the Supreme Court’s three-step test analysis for determining an appropriate remedy under section 1988, see Wilson v. Garcia, 471 U.S. 261, 267-68, 105 S.Ct. 1938, 1942, 85 L.Ed.2d 254 (1985), the majority looks to the Oklahoma survival statute, Okla.Stat.Ann. tit. 12, § 1051 (1988). The majority concludes, and I agree, that adopting the measure of damages outlined in the Oklahoma survival statute, which here would result in no recovery, would be inconsistent with the federal policies underlying section 1983, see Robertson v. Wagman, 436 U.S. 584, 590-91, 98 S.Ct. 1991, 1995, 56 L.Ed.2d 554 (1978).
At this point in the analysis, having found the Oklahoma state law remedy for a survival action to be inadequate, the court should fashion a federal common law remedy responsive to the federal policies underlying section 1983. See Wilson, 471 U.S. at 269, 105 S.Ct. at 1943 (quoting Sullivan v. Little Hunting Park, Inc., 396 U.S. 229, 240, 90 S.Ct. 400, 406, 24 L.Ed.2d 386 (1969)). The majority, however, deviates from the Wilson v. Garcia three-step analysis and instead engages in a “substance over form” discussion of the Oklahoma wrongful death statute, Okla.Stat. Ann. tit. 12, § 1053 (1988), as a potential “supplemental” state law remedy capable of adoption under section 1988. In its discussion of section 1988, the majority adopts sub silentio Berry’s state law wrongful death claim as a federal right under section 1983. The majority thus, in my opinion, violates the principle laid down in Moor v. County of Alameda, 411 U.S. 693, 93 S.Ct. 1785, 36 L.Ed.2d 596 (1973), that federal courts cannot use section 1988 to bootstrap state law onto section 1983 and thereby create new federal causes of actions under the guise of vindicating federal rights.
Well aware of the Moor problem raised by its consideration of the Oklahoma wrongful death statute as a remedy for Berry’s survival action, the majority dismisses this concern by asserting that “[wrongful death statutes create new causes of action [only] in the most technical sense,” and that “[t]he substantive right [asserted in a wrongful death action], however, is that of the decedent.” Maj. op. at 1504.
I respectfully disagree with the majority’s conclusion that federal courts can equate wrongful death and survival actions for purposes of sections 1983 and 1988. See maj. op. at 1505. A survival action seeks to vindicate the decedent’s rights. In contrast, a wrongful death action seeks to vindicate the rights of the surviving family members or heirs. See St. Louis, I. M. & S. Ry. Co. v. Craft, 237 U.S. 648, 658, 35 S.Ct. 704, 706, 59 L.Ed. 1160 (1915) (survival claim is for wrong to injured person, wrongful death claim is for wrong to beneficiaries); W. Prosser & W. Keeton, The Law of Torts §§ 125A-127 (5th ed. 1984) (survival and wrongful death actions assert different rights); Martin, Wrongful Death in Oklahoma, 11 Okla.City L.Rev. 287, 293, 307 (1986) (same).
The Oklahoma wrongful death statute clearly extends beyond the scope of the decedent’s rights and creates a state law cause of action on behalf of the survivors to compensate them for their own personal injuries caused by the wrongful killing of the decedent. The Oklahoma wrongful death statute authorizes damages for the loss of consortium and grief of the surviv*1511ing spouse and the grief and loss of companionship of the children and the parents of the decedent. See Okla.Stat.Ann. tit. 12, § 1053(B) (1988). These damages patently are not vindicating the substantive rights of the decedent. Indeed, the majority implicitly recognizes this point later in the opinion when, in fashioning a federal common law remedy for Berry’s survival claim, the court essentially adopts the measure of damages authorized by the Oklahoma wrongful death statute, but omits compensation for the injuries to Berry and her children due to the loss of their relationship with the decedent.
In summary, Berry has not shown that her wrongful death rights derive from the Constitution or from federal laws. She therefore cannot make out a federal wrongful death claim under section 1983. It is error for this court to imply otherwise by equating Berry’s survival and wrongful death actions in its discussion of an appropriate remedy under section 1988.